DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
With regard to independent claim 1, the invention states:
A method comprising:
learning, by a processing system including at least one processor, an interaction routine conducted between a human user and a third party, wherein the interaction routine comprises a series of prompts of the third party and a series of responses of the human user to the series of prompts, wherein the series of prompts of the third party and the series of responses of the human user are collectively designed to identify desired information; and
storing, by the processing system, a template of the interaction routine based on the learning, wherein the template includes at least a portion of the series of prompts of the third party and the series of responses of the human user, wherein the template is available to be used to provide a response on behalf of the human user to at least one prompt that requires a response from the human user in a new instance of interaction routine with an automated system so that an involvement of the human user in the new instance of the interaction routine is minimized.
Closest Prior Art
The reference of Williams et al (US 2005/0105712 Al) provides teaching for a system that learns from received digital representations of conversations between a person and a software agent [0021] such that conversations of each party are grouped in clusters so that prompts get associated with responses [0011], as well as modelling a typical question-answer pair [0056]. FIG. 7 is a representation of the processing system of the claimed invention. It provides a conversation markup language file as a storage of information for the knowledge base [0058] and adding a new question-answer pair to the conversation markup language file [0174]-[0177].
Patil (US 2013/0212190 Al) provides the learning of characteristics of a human’s conversations patterns, such that a system is trained for message prediction, whereby recommended contents are provided as suggestions by the system to a user in order to offer a response to an incoming message from a different user [0054]-[0056].
Cabrera-Cordon et al (US 2018/0077088 A1) provides teaching for being able to generate a response on behalf of an agent owner as a personalised automated assistance, by making use of information retrieved from the agent user’s context while engaging in a conversation with a second-party participant (Abstract, [0018]) based upon utilising machine learning approaches to generate a knowledge database personalised to the agent owner (user of the personalised automated assistance) [0040].
Vuskovic et al (US 2018/0322880 A1) provides an automated assistant which may interact with a different application on behalf of a user [0062].
The applied prior art of record, both individually and in combination, however fail to teach, inter alia, a method involving the storage of an interaction routine template that includes a portion of a series of prompts of the third party and the series of responses by the human user.
Claim 1 is hereby allowed over the prior art of record.
Dependent claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15 and 16 depend on claim 1 and are hereby also allowed over the prior art of record applied to claim 1 based on their dependence on an allowed base claim.
With regard to independent claim 17, the prior art of record taken alone or in 
combination fail to teach, inter alia, a device involving the storage of an interaction routine template that includes a portion of a series of prompts of the third party and the series of responses by the human user.
Claim 17 is hereby allowed over the prior art of record.
With regard to independent claim 18, the prior art of record taken alone or in
combination fail to teach, inter alia, a non-transitory computer-readable medium storing instructions involving the storage of an interaction routine template that includes a portion of a series of prompts of the third party and the series of responses by the human user.
Claim 18 is hereby allowed over the prior art of record.
Dependent claims 19 and 20 depend on claim 18 and are hereby also allowed over the prior art of record applied to claim 18 based on their dependence on an allowed base claim.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657